ICJ_136_MutualAssistanceCriminalMatters_DJI_FRA_2006-11-15_ORD_01_NA_00_FR.txt.        COUR INTERNATIONALE DE JUSTICE


           RECUEIL DES ARRE| TS,
    AVIS CONSULTATIFS ET ORDONNANCES


  AFFAIRE RELATIVE A
                   v CERTAINES
QUESTIONS CONCERNANT L’ENTRAIDE
  JUDICIAIRE EN MATIE
                    v RE PE
                          u NALE
           (DJIBOUTI c. FRANCE)


     ORDONNANCE DU 15 NOVEMBRE 2006




              2006
       INTERNATIONAL COURT OF JUSTICE


         REPORTS OF JUDGMENTS,
      ADVISORY OPINIONS AND ORDERS


   CASE CONCERNING CERTAIN
QUESTIONS OF MUTUAL ASSISTANCE
     IN CRIMINAL MATTERS
           (DJIBOUTI v. FRANCE)


        ORDER OF 15 NOVEMBER 2006

                       Mode officiel de citation :
 Certaines questions concernant l’entraide judiciaire en matière pénale
       (Djibouti c. France), ordonnance du 15 novembre 2006,
                      C.I.J. Recueil 2006, p. 159




                           Official citation :
     Certain Questions of Mutual Assistance in Criminal Matters
         (Djibouti v. France), Order of 15 November 2006,
                     I.C.J. Reports 2006, p. 159




                                             No de vente :
ISSN 0074-4441
ISBN 978-92-1-071027-5
                                             Sales number    919

                                  15 NOVEMBRE 2006

                                   ORDONNANCE




CERTAINES QUESTIONS CONCERNANT L’ENTRAIDE
       JUDICIAIRE EN MATIE
                         v RE PE
                               u NALE
           (DJIBOUTI c. FRANCE)




      CERTAIN QUESTIONS OF MUTUAL
     ASSISTANCE IN CRIMINAL MATTERS
           (DJIBOUTI v. FRANCE)




                                  15 NOVEMBER 2006

                                      ORDER

               159




                              COUR INTERNATIONALE DE JUSTICE

    2006                                     ANNÉE 2006
15 novembre
Rôle général
   no 136                                  15 novembre 2006


                       AFFAIRE RELATIVE A
                                        v CERTAINES
                     QUESTIONS CONCERNANT L’ENTRAIDE
                       JUDICIAIRE EN MATIE
                                         v RE PE
                                               u NALE
                                       (DJIBOUTI c. FRANCE)




                                           ORDONNANCE


               Présents : Mme HIGGINS, président ; M. AL-KHASAWNEH, vice-président ;
                          MM. RANJEVA, SHI, KOROMA, BUERGENTHAL, OWADA, SIMMA,
                          TOMKA, KEITH, SEPÚLVEDA-AMOR, BENNOUNA, SKOTNIKOV,
                          juges ; M. COUVREUR, greffier.


                   La Cour internationale de Justice,
                  Ainsi composée,
                  Après délibéré en chambre du conseil,
                  Vu l’article 48 du Statut de la Cour et les articles 44 et 45, para-
               graphe 1, de son Règlement,
                  Vu la requête déposée au Greffe de la Cour le 9 janvier 2006, par
               laquelle la République de Djibouti, se référant à l’article 38, para-
               graphe 5, du Règlement, a entendu introduire une instance contre la Ré-
               publique française au sujet d’un différend relatif à certaines questions
               concernant l’entraide judiciaire en matière pénale,
                  Vu la lettre du ministre français des affaires étrangères, datée du
               25 juillet 2006 et reçue au Greffe le 9 août 2006, par laquelle la France a
               exprimé son consentement à la compétence de la Cour pour connaître de
               la requête ;

               4

160 QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ORD. 15 XI 06)

   Considérant que le président de la Cour, lors d’une réunion tenue avec
les agents des Parties le 16 octobre 2006, s’est renseigné auprès de celles-ci
sur les questions de procédure, y compris les délais pour la présentation
de leurs écritures ; et considérant que l’agent de la France et l’agent de
Djibouti, par des lettres en date, respectivement, des 6 novembre et
7 novembre 2006, ont précisé la position de leur gouvernement sur cer-
taines des questions évoquées lors de la réunion susmentionnée ;
   Compte tenu des vues des Parties,
  Fixe comme suit les dates d’expiration des délais pour le dépôt des
pièces de la procédure écrite :
    Pour le mémoire de la République de Djibouti, le 15 mars 2007 ;
    Pour le contre-mémoire de la République française, le 13 juillet 2007 ;
    Réserve la suite de la procédure.

   Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le quinze novembre deux mille six, en trois exem-
plaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement de la République de
Djibouti et au Gouvernement de la République française.

                                                      Le président,
                                             (Signé) Rosalyn HIGGINS.
                                                         Le greffier,
                                            (Signé) Philippe COUVREUR.




5

PRINTED IN THE NETHERLANDS



                       ISSN 0074-4441
                       ISBN 978-92-1-071027-5

